DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 10950634 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 10 is a broader version of claim 1 of US 10950634 B2. 
Claim 11 reads on claim 3 of US 10950634 B2.
Claim 12 reads on claim 4 of US 10950634 B2.
Claim 13 reads on claim 5 of US 10950634 B2.
Claim 14 reads on claim 6 of US 10950634 B2.
Claim 15 reads on claim 7 of US 10950634 B2.
Claim 16 reads on claim 8 of US 10950634 B2.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-16 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with “a metal oxide comprising a channel formation region… wherein the metal oxide is a composite material which comprises: a plurality of first regions formed of a first material; and a second region formed of a second material” and “wherein a concentration of In in the second material is higher than a concentration of In in the first material, wherein the first regions are irregularly dispersed in the second region, wherein the concentration of In is changing gradually between the first regions and the second region so that the border between the first regions and the second region is unclear in the EDX mapping image” along with other limitations of the claim.
Regarding claim 10, the prior art of record does not disclose or fairly suggest a semiconductor device with “wherein the metal oxide film comprises: a plurality of first regions formed of a first material; and a second region formed of a second material, wherein the metal oxide film is separated into the plurality of first regions and the second region, wherein the plurality of first regions and the second region are distributed in the metal oxide film, wherein the first material and the second material each comprise In, Zn and O, wherein the first material comprises Ga, wherein a concentration of In in the second material is higher than a concentration of In in the first material, and wherein each of the plurality of first regions has a size of greater than or equal to 0.5 nm and less than or equal to 2 nm” along with other limitations of the claim.
The prior art of record are Yamazaki (US 2014/0374743 A1), Yamazaki et al. (US 2014/0042434 A1) (hereinafter referred to as Yamazaki434), Koezuka (US 2012/0187395 A1), and Yamazaki (2015/0021593 A1) (hereinafter referred to as Yamazaki2015).
Yamazaki teaches a TFT with an oxide semiconductor material layer (206 in Figs. 18A-18C of Yamazaki) that is a nanocrystalline oxide semiconductor film (as described in [0076]).  This implies the nanocrystalline regions are dispersed in a host (second region) material which is in amorphous phase.  The nanocrystalline regions have size from 1 to 10 nm ([0077] of Yamazaki).  However, both the amorphous host region and the nanocrystalline regions are made of the same material, i.e. both are made of InGaZnO4 (as implied in [0109]-[0156]).  There is no evidence that the conduction minimum of the second region is smaller than that of the nanocrystalline region by at least 0.2 eV, while the energy gap of the second region is at least 2.2 to 2.9 eV, and the energy gap of the nanocrystalline region is at least 3.3 eV to 4.0 eV (claim 1); or that there is no evidence that the second region is InO or InZnO while the nanocrystalline region comprises one of an M oxide, an M nitride, and an In-M-Zn oxide, wherein M is at least two kinds of elements selected from Al, Ga, Si, Mg, Zr, Be, and B; or that each of the plurality of first regions comprises a first oxide of a first metal element, wherein the second region comprises a second oxide of a second metal element, wherein each of the plurality of first regions comprises at least one third element different from the first metal element to increase an energy gap, and wherein a concentration of the at least one third element in the plurality of first regions is higher than a concentration of the at least one third element in the second region.
Yamazaki434 discloses a CAAC-OS material for channel of a thin film transistor.  The CAAC-OS is a material in which nanocrystals are dispersed randomly in an amorphous oxide semiconductor material (see [0035]-[0036] of Yamazaki434).  Similarly, Koezuka teaches a semiconductor device with a CAAC-OS film as channel layer (Figs. 1A-1B and [0062]-[0076] of Koezuka). The CAAC-OS film is a crystal-amorphous mixed phase where crystal portions and amorphous portions are included in an amorphous phase.  The crystal portions have size of 3nm or more ([0088] of Koezuka).  However, neither Yamazaki2014 nor Koezuka does not disclose any information about the concentration of In changing gradually between the crystalline region and the amorphous so that the border between the first regions and the second region is unclear in the EDX mapping image. 
Yamazaki2015 teaches a transistor with an nc-OS layer as channel layer (206 in Figs. 11A-C of Yamazaki2015).  The oxide semiconductor layer (206) has a first oxide semiconductor layer and a second oxide semiconductor layer formed above and below the oxide semiconductor layer.  Even though Yamazaki2015 discloses that there is some mixed region at the interface of the oxide semiconductor layer (206) and the first/second oxide semiconductor layer (see [0151] of Yamazaki2015), this mixed region is only at the interfaces of the oxide semiconductor layer, not the entire region which is required by the limitation “wherein the metal oxide is a composite material”.   The oxide semiconductor layer (206) is a nc-OS layer, which is illustrated in Fig. 1D and described in [0087]-[0103] of Yamazaki2015, there is no evidence that the crystalline pellets (100 in Fig. 1D) has the energy levels required in the claim; and there is also no evidence that the second regions (which can be identified as the material between the pellets, this is from the pellets in which there is no In-O layer, as described in [0099] of Yamazaki2015) would have the energy levels required in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822